OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                                    AUSTIN




     HcmornbleGsci.E. Sheppsrd


     Dear 91x1



               PC8rrcaivad your let
     opinion ea to ahethar Xouso Bi


              “In all oases wbars                   ring on the tax
         rolls, whothor                             ourrent or dalin-
                                                   t a valuation groator
                                                   n ruoh 1aoaUty of




                                               IIaggragats,rueha8eunt
                                               tnble   or oonrhortar~,




         to the Cosadr4lon4rsCourt that suah aswWta6nts    weI-6
         diaorimlnatory,or out of proportion  te the taxable value.
         or the property, or that by reason or the 46preaiatienof
         value of pame, or that the aniemed QollsotIoaof tb act-
         0umkt4a   dslirquent tsxeis,panaltie8, intarert,anb




-.
Bon. Gee. Ii.Sheppard, Page E


       oosts would be inequitable..rcnnflso4tory,    the Co6mzIs8ioners
       Court may, undet it# poiers PB a i@rd of'Squalizatlon,
       aake such adJus.tnsnta .asto aesesaed values of auoh pro-
       perty B it z.eydetemins    to be equitable and just. had
       4ny prerlous rixing or values of 6uoh pmpsrty    r0r the years
       involved shall not be *res ndjudioata'es to the partloulnr
       oaw.*
            1% aewm sore  eoomoniant for u4 to firet disouss the
son8titntIona$Ityof the pmvislons of thi6 bill rhloh would perrsIt
ooou3IesIoners  courts to raau04 assessed values 0r propertlsr od
which tarea hare becom delinc,uent   when It is found that "by reason
of the aepFeeiatlonin the value of such property an adjustment
of assessed ralue would be equitable and expe41entn and when It
appears   that "by reason of lonrzdelinquenoy,the aooumulataddelin-
quent   tame, with penaltlen, interest, an6 coat-baggregate suoh
amount   a6 to snaketheir oolleotioninaqultableand oontlroato~.~
             kTt.10143, &JCtiOll55,       Constitution        of     iexnr;   aa   adopt4d
in liJli,   reada as SollorPa~
            Vho Leglolatureehdll have no power to releare or
      extingulah,or to authorlec.thsreleasing or extinguishing,
      In whole or In part, the indabtedneas,  1IibllIt.yor obll-
      gatlon or any corporation or In6Ividuel,~tothis ftata
      or to any aaunty or defined  subdfrlaion thereof, or ether,
      oiunlalpalcrorporation thsroia, exoept delinquent taxes
      which baroabeen duo for a Perldl of at least ten y6tar8.w
      fbodersooring ours)
          Prior  to lQS3, 44Id ?mhtIoa 65 of Art1010 S did not oontaln
the part which we here above underaonrad. After quoting euoh seo-
tion of the Conatltution  as It ~ex%stad prior to the 1QZW karcndPe?nt,
the Cormnission of Appeals in State vs. Plonsar 011 4 El4finlngCo.,
893 5. a. 869, opinion by Judge Slqhals, said:

           WC do not atop to consider whether a delinquent
      tax lo an *in4ebted3css~ or *sblIgatlon,*within the
      meaning of the language quote6, tcr that it Is a
      *liability*oannot be doubted.   olllrer v. City of
      x0utwi,    93 ~4s.   006,   64 8.   i\.   940,   94s)   city     0r
      Itenrlrtta
               t.    PuetI8,      89 Tex. 14, 86 6. ti..
                                                       019."
.




    BOO. ho. .x- Sheppard, Page 3


               That the above conetitutlonalprovielon iabiblts the
     L&elature troz releaeing or sxtlngtiiehing,  or authorizingthe
     extlnguiehiagof any taxes due the ttate,,or any county or defined
     ~Ubdivlslon thereof. or other muniolpal corporationtherein,
     exeept those ‘*hIohbars been due for at least tsn yeare, Is too
     p&in to ednlt of argument. PUShormore the Constitutionmake8
     ne mxoeptlon In favor of those who uould stand to profit by the
     a0t In Question. :,trlppIng the part of the Gtetute whioh we are
     &Ieeuseing d-n 'torhet~,It actually in, it la eimply an atteupt
     to plnoe In the band8 of the various oo~.Iealonsre~court8 the
    ~euthorltyto releaso end extinguishdalinquantStata and oouty
     axe4 . It would.bs just that and nothing more, to pemlt a oomule-
     eionerst Qourt to reduoe an aeeee6x4ntzade zany years before, the
    'fairneeeand legality of which 18 not questioned,on the ground
     that ths owner has allowed his tazen t.cgo delinquent for eo long
     thet they equal or nearly equal its value, or that the proparty'
     had depreciated in value elnce the taxea beoaze-due and ought to
     have been paid.
              Seotlon 18 of Art~lole8, Constitutionof Texas, roquIre8
    the Legislature to "provide for equalizing,as near as may be, the
    valuation of all property eubjsot to or rendered for taxation,
    (the oounty 00mmisston4r~t oourt to oonetltutea board of-equalize-
    tlon); and may also pmvlbe for.the ola88ifIoatIonof eU lend6
    with refsrttnoeto their value in the eeverel oountiee.W
              Art1010 8, hotloo 10, of the State Coaetltutlon,ray8 that
    *The Lcgialaturee,ballhats no power to releaec tho lahabttante
    or, or pmperty In, any oounty, city or towns from ths peymeet'oi
    texts levied for Etete or county purpose*, unlace finoaee of great
    publld oalnsIty In any such oounty, city or town, uhen such releaee
    nay be made by a vote of two-third8 Of each House of the Le&ieleture.w
              It he8 beon haltlthat the'present industrialdeprhelon
    14 not a "great public oalemlty" within the nteanlngof auuh pm-
    t1.410n. Jones ve. taillieme,46 S. k. (24) 1.30.
              Theee oonetitutlonalprorlelonsw,eremeant to enoourage
    the tlncly payusnt of taxes. By Artlole 3, Saotlon  35, an8 Article
    8, 24otion 10, a man Se told that jU6t as oertaln,ae the &mtitU-
    tlon stands he mast pay his taxee. Be is told T&at hts neighbor'
    will not gain anythlna:over hintby 1ettIng hIe tax48 go dollnquent.
    Ea Ia told by Article 8, %otIon 18, quoted above, and by Article 8,
    beation 1, which say8 that*t+xatIon shall be equal anb uniroza,W
    that he and his fellow man are to be treated alike In matter8 oi
BtXl.Gee. I!.Sheppard; Page 6


taxdtion, that neither is entitled to any advantage over the other,
and certainly that none should be eoqulreclby delinquency.
           Furthermar?,to reduae an a8mmtment, Khich was legally
and fairly made, giving suah reduotlon of essesamct a retro-
aotive eiisot., rtmlting in a tram*8eesosment being 10cRer~
                                                          end the
tax*8 paid by hln thereford proportionatelyloss Mmn.otRe& about
him, and who had ptafdthslr'tareewhen the indebtednearboame due,
wuld be in rlolence to Gotion 5 or krtiole 1, of the Texas Con-
8tltutlon,providing that 'all free mm,--Kh.entl;syion:*a soolel
ocmpaot, have equal rights, and no EU&, or set ot mn, le entitled
to lxolusire separate publio emoluments,~orprivileges,but In      b
ooasidorationof publio aervioes."      '
           T&t part of the statute proriding for mch reduotlon        .
of resessaentKhere it 8ppeare that enforoed oolleatlon ot aooruulated
delinquenttaxee, penaltisa, intereat and ooets, Kould be inoqultable
and,oonfleoatory,Is inapplicableto ourront tasea. so far aa thit
part of the statute I8 oonoermd whlah provides that an asseamnt
mey be zeducad where the value of the roperty hao depreciated in '.
~0 ior aI OIWrmnt taXe8 are 00nObNsd Pand this Would be oquelt
applioableto delinquenttmxea), we noed hardly say more than quoto
I-- the oplnlon cf Judge Crltn, In iroranDrfUfng Co. V. Sheppard,
   -. ::. (ad) 706, a8 fOlloK8l

            When Ke read the rarlous tax pmavlsionsof our
     Constitution814@y, and .iathe light of maoh other, re
     are oqmfnoed that by aecremary implioation,lf not by
     dISeot language, it prohibit8 more than one valuation of
     property    tar ad ralorom tax purpose8 ?or the same tax
     par.      In this eo~eotlon~re call attention to the iaot
     that the various tar.provialons of our Constitutionuao
     the.Kord *valuetlon~in the singular. Also p holding
     that more than onr?valuation onn be provided~bylaw for
     the bane tax year would bring about Impossiblesituationa
     in regard to meny tax mmtters. In this aonneotionko oall
     attention to the fact that motion 58 of artlole b, of our
     Constltutlbnporaite bonca to bo fsaued by.any county, any
     political aubdlrlslonof a oqunty, any number or’adjofn-
     lng oountiea, or any polltloal subdltiislon   of the state,
     or eny definad district now or hereafter to be do8erlbed
     and defined aithin the atat? of Toxaa, et%., for oar aia
     purpoatee   in any axant  not to oxoeed one-fourth of t1o
     maaeseed valuation of the real property In rruohdie&riot
     or territory. it ie clear to ULIthet thie provision
     of the Conetitutlcc demnatratea d direot aonatitutio~al
     lrzezttnot to alloK mre than one valuation. It undoubt-
     edly 4e;olonstrates  a oonatltutionallmpllaatio~not to do
 800. Coo. Ii.Shoppardr.Pege6


            Thie 18 evident for the reason that ii four Value-
      ::&, are provided bi lew, we are loft w$&out, a ccn-
      etltutIoxie1 BAda to,detmzine whloh veluetion should
      bs teim   Sor bonding purpo8w under thl6 gr0~181~ Ot
      our ConetitutIon.*
           The provleioneor nouse Bill No. (56, ior a rsduation
 ol esseeemata where ft appears that by reeeon‘of depreciationla. v
 the value of the property or ths eotoroed oolleotion ot the looumzlnte
 dolioquoat texas, pc~ltlee, Interost end aoatS would be lmqultnble
 or ocnri6oatory,aro oleerly unconetItuf$onelend void.,
           We oome now to the other &oundr protided In the bill for
 the reduotlon OS asse8altente.It la provided that 'Where property
 . .‘. eppeere to liarsbeen e8edeeed at a valuation greater than that
 p&00& upon other property in euoh locality of elmilar value . . .
 the amulsslonere~ oourt . . . (upon lpplloetlon)ehall hare power
 to reopen and reoeneldertte orIgInal aeeeeementer* It ie then
 provided that ii "it shall appear thet such eeaoeement8were dle-
 orlainatory . , . the oommlseIonere*oourt my, under its powers,ae
 a bwrd OS equellzetlon,mukr, euoh adju8tmentsse to asssseed valuae
 of such property as it my deternine to bo equitable end juet.":
           without ltteaipting'toeaunolate rules *a tc'uhet property,
 the nature end looetlon thereof, lu to be ueod for oo8perIaonIn
 doteming    whetbar a givompleoe ol proporty'heeboea over-a88eesodj
 ~0 think the leegue60 above &sod een be ralrly aonetrued to mean
 that l oomal8aionera~ court my review a prior eeeee8aent’ ad. reduos
 th e 8u ia w& ir e it is Eo u nd   that   l p a r tio u ler   pisoe'   o r ’p r o p er ty b a a
 been ler etid8d
               80 mch higher then.tbe other $ropertleewith uhioh
 it should here been kept in line ae to% dlecrriainatory and
 threateningto bring about the oolleotlon of en unequal end unoon-
 Btltutbnal tax agalnut the 8ae.e.
             Zhe bill alLsoprorides tar a mooneIderetlon and adjusts
 mont of a prior eseossmentwhen It appear8 that property mr assewed
 "out of proportion to the texeble reluo of euah property." ArtIole
 8, Geotion 1, of our Con6titutlonrequlreu tihet*all property In this
 State, whether owned by neturhl persons or eorporatlonr, other then
 munloipel, shell be taxed In proportion to it8 value, whloh ehell be
 oeoertained   a8 mey be provided by law.*
            ArtIoAe 8, Aotion ED, of the Ztete Constitution,adopted
  In'l937, provIdo8 that %g,property  oi eny kind In thle State shell.
: ever be asseeaed for ad valorem taxes at a greater value then its
  frlr caeh market value nor ehell any.board of oquallsetIonof eny
                                                                     ‘i.;1.
                                                                     e*, .
                                                                     mm
BOD. Ceo. El.Shappard. Page 6


governmentalor politica) auiidlv~eionOr taxing alstriot rlthln
thla Ltate fix the value at any property for tax purpo8ea at m3re
than it% fair canh %arket.~-vaLue.w  Z~en b&ore the aQoptlon of
6Sid   Scotlon 80, t3fXrtialo 9, the word "va1ue* as used ln Article
8, Leotlon.1, rneantaash market va+e, *hare property had a market
value.    PhiUlpr Petmleun Co. vs. ~OwnS8R6, a, red. (Ed) s!os;
4. k P. Fly.co. Pa. B Paal3,85 s. -. (2d) 245, ~upraaw court. be
construe the term mtaxable value,”   as used 10 Senate Bill 456,~to
mean iair each nark,et value.   The statute, in quention Xhamfora
would authorize an adjuatientof the aaoe%%%entwhere lt was out oi
proportion to the ossh mrkat valua of the prope~y,       that is, where
the aa%eased talus   exceeded the market value themof.
           Briefly, the bill prepma% to authorize aoml%%loner%*
oourt8 to reviewand adjust (1) previous dlsorimlnetoryover488ese-
wuts, and, (Z) pruvlous aaaesementsin exaeem of eaah eimrketvalue.
Ilt6crlmlmtoryover-a8se66mentana aeseeement in exceee OS value
are both torbidden by the Conatltutlon. The problem6 presented by.
this Act in respot tL:authorizingadju6tmemteor preerlou~Qlaarfm-
hatory  assesmanta   and asssssatent~
                                    in 0x0088 0r value are eo muah
the oaxw that we will OOBsidOr them to&ether.
          &m  the opinion 0r Judge Sharp,    ln.@tate~'8.Mallet twl
.a& Cattld‘co.,88 %. 5. (24) 471, weq&n       aa~iT'oll.cwai
           Thq rule hns been repaatediy announcsd that,‘ln
     the absanae of fraud or ll.legallty,   the aatlon of e
     hoard of eguallzatlonupon a partloufar esaessnent lm
     final; azul,turthe~more,that such valuation will.not
     be eat SOtde memu upon a &!EoWLngt&at the 8am 18 in
     reat exaeesire. it the board fairly and honestly a~-
     deavors to fix a fair and ju%t vaiuatlon for tax&w
     purposes, a nlmtake on its part, under such olroum-
    -aL~noaa,is not~subjactto review by,tbs       aourta.
     Texea & Paolrla By. Co. 'v.City ol 3.1Pee10 (Ter.SUp.)
     85 ii.%.(2d) 24s; flowlandv. City of Tyler tTox.,Cox.
     rpp.) g s. x. (2d) 786; Druosdow v. Baker (Tax. Cork.
     A$;!   eE9. a. :*. 4525; Duok v. Peeler, 01 TUX. 268,
            fi.llll; Ctaus vxhlaago, R. I. & O.,Ry. Co;'
     (Tax. Corn. App.) 265 s. ?I.249; Sundey Lake Iron C3.
     v. iiaketlelt.,  247 0. 3. SW, s8 s.ct. 495, 62 l.Td.
     1154.   &mover, the rule hsa been deolared that if a
     board of oqu&llzationadopt8 a ziethodthat is iu8ga1,
     arbitrary, or fundsmentallywron&, the daolalon of the
     board %ay tw attacked and eet aaide.*
mna '30. E. Sheppard, pa@ I


          nther cases use the lane.uc@ethct "a% a &ymerci rule*
the deofclon of a board of equcliaatlon upon a pcrtloular acaocc&ent,
.icthe ebaanoe of fraud-or irregularity,is oonoluclve.* Port
Arthur Ind. Ahl. Diet. ~6. Eaumer, 64 S. 8. (Zd) 412; Nederlan&Ind.
S&i Diet. v%. Carter, 9s S. $8.(kd) OS&    Xhen 80 used the wor&a
*final" and "oocolucIva~nxvn the cama thing. The relue of the
property as fired by the board o? equallcatlon la ret adjudlaatc,
aubjeot only to bein set acids for fraud or t.he.adoptlonor a
 ~ndacmntally wrong &hod o? aceeament.
          kultc olearly, therefore, all e8ae8amaasnta
                                                    heretofore
-de,  and whloh cre not aubjeot to being aet aside for trcud or
lrrsguhrlty, are final (md aonoluaIYe. fn all suoh Inatanooa It
has been detcrmlned that the a8aeccmcntewere aelthar dlcarlmInatory
nor exosssl+e,and cucb 6eternlnctlonc'areri836iana oonolu8~+s.
The right of the state to the,amotmt oi its tcxaa.aa baaeQ Upon
iwoh vcluatIons has vestad.
          Article  1,'Scotlon 16, of tho Terse Conrrtltutlan,guarantees
us that "no . . . retroaatlve law . . . ehaU be emUa.* This pro-
vision la aonetruab to forbid the enactment of a law, cv),na remedial
one, whloh blcturbs or IrnpcLrc~rected rights. 39 fox. J\rr. 65;
9 Tez. Jurc--527, 8SSi. It la aur opInIon that the above aonetltutlona
prorlclon,as well as Article 8, Section 55, would-prohibita aoa-
cIaaIoner8*oourt, uador the authorltl of said S. B. 466, from shter-
talnlngappllcatloncto reduce ccaessmenta whloh had bean coda atid
beocmerlnal before the eiieatlve data of the Act.

           A&Itc the power or the Lsglalature to authorhe oocmlc-
iloners*‘courts In t&e future to review an& a djwtlaaeaamontacm&e
after the etfeotlve date of the kot, different quoattona am pro-
rented. Se cannot remrd the OorrOOtiOn Gf cn l8848SSmQt, 80 a8 t0
mlievs a X&B of a burdeq plaaed apo~ bia contrary to the Conatitu-
'tlou,8% beine a Coccna accecmcent, cwh as Judge Crltr ~8 talking
about fn kowan Drllllcg Co. va. Sheppard, cupra. AC8e88mEnt8 CoMOt
be reduded tc;such e mcthe~etloaloertelnty that one-fourth of the
Esaee8ed valuetlon c&n be irrevocably oelculatsb to the penny* Dlctrl
 Oourte,pultefrequently entertain suits which have the etteot of -due
 ing exoncaivcvaluetlonc. 40 ‘Per. Jur. l.ST-17E. AC already notti, th
                oourta are made boards of equcllutlon by tie
 OasnalsaIonere*~
 Constitution. Nothlm would prevent the Leglalaturb~c Inventing
 cuch boards Of equalleation with powor to review their am flndlngc,
 if cuoh power of review lc kept wlthln due bounds. The bill in
 questionprovlde8 that *s previous ilxlng of values of snob
 Proparty ror the para involved shall not be *ret adjudleata* as to
 the parCiau3.mease." Cur conclderatlonwill.now be dlreoted to
 the erfect of talc prorlclon, whlah would deprlve the vcluatIona
 lade by the boards of equallzatlonor any finality whatsoever.
ear..Leo. Ii.Lhappard.Pare 8


           Artlcie 8, .footicn13, of th e Constitution,a.8it existed
before 193&?,comcnced "provisionaheii be made by the first Legis-
letire ror the speedy 018 of a muftIClemtportion of all iand
.a& izhar property for the taxes due theraon, and 4~417 year thare-
after ior the sale of nll land6 and other property, upon rhloh the
tares have not beau paid." Aa,edopted in 1939, eeid krtlole 8,
&cation 13, says *~rcvIslonsheii be mada by the rlret Le@el+trcl
sor ttc speedy cola, vIthout the ni,aesaltyof a suit in aourt, of a
6u:ricI4zt  portion 0r all iond8 and other property r0r tts tax68
6~4 ttareori,end 4~4    year therearterSor the sale In iIka manner
of ali ianda end +0 er property upon which the taxes bsv4 not been
paid."
          AS already touched upon, r;rtlala3, Saatlon a!r provide8
that "any county (etc.) . . . my issue bonds or otherwise lend lta
aradlt in any amount not to sxoeed one-fourth of the asaeeaed valua-
tion 0: the real property of eucn district or territory,axoepwt
thstot.61 . . . shall never excaed . . .*
            Artloie 8, Laotlon 16, of tba ConetitutIon,sayr thatl
“the 6~~1uaiassesarseot  made upon iamled property shell be a apealal
llan QZiGA?

            _ Se. have already
                            . observed
                               .   _- that Artlola
                                            -. . . 8, Sctlon 18, make8
the-   aojP1ssronera~   coum a noarg.or equaiiaatioa:

            X4 think it clear from the abova quoted provlslon8ot our
Constitution that it was aontamplatadthat thera should ba an aaseas-
ment ublch abouid become of such daflnlte aharaater end flnallty
8OWtimZ    during the year am would swtein     an eotlon to aOl.leCt t8xea
baaed theraoni It thi4 prOTi8iOA    should be ralld,     +!nrmr,   an 68646S-
wnt    aould ncvar be final, values for taxing purpoesr could nstar be
quieted.    .Therela co ilmlt to tte tlma wltbln whlob a?pilO8tlonS.
Sor adjustments P;aybe filed, nor is there any limit to the number
of tIim8 the board of aquaiiaatlono@uid be called upon to pa86 upon
th&value to be fixed upon a plea4 of land. A county attorney fll-
Ing suit for t6x46 baeed on a peirtiOui6r eaaesemont might find on
trial day that it had been eet ‘asideSnd rs*i8ed, or be might meat
a plea in abatement on the ground that an appiiaatlon to reduce the
Vaiuation   Is pending before tha oomudseIon8r8~    Court.    To-ail
intents arid9urpo8e8~,  we nould have no board of equaiization. A             '
board of equellzetlonoen no nora be a board of equalizationwith
it8 fln6Ings having no flnaiity and being      rem ad&dloata of nothlng,
than could a.court be a court end i-tsjudgment.8 dstsrmlne nothing.

          Zhe prorielon bP the statute l&at "auy previous iWIng
Of vaiuas of much proparty ror t:,s y46rs ir~~olvcul shall not be r88
adJw$icata 4s to tt* particular ~ea4~ contravenesthe above 64a-
*ione ot.Our Constitutionand 1s void.    Furthertore,     it Is Lo
~ntarwOTeA xith Other peti4 of the atstute a8 ti be IAefirIoabi4.
%ako out the void part8 of thlo statut4 and nothin@ workable re-
main*. It rOlhW5 thet.thQ i-at 86 6 WhCif$ IS ~OOngtitutiOnai      pnd
void.
                                         Yours very truly



                                    BY   L&c
                                               Glsnn E. Lade